FILED
                            NOT FOR PUBLICATION                             JUN 09 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHAHZAD ARBANI,                                  No. 11-70813

              Petitioner,                        Agency No. A095-605-710

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 3, 2014**
                               Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and ENGLAND, Chief District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Morrison C. England, Jr., Chief District Judge for the
U.S. District Court for the Eastern District of California, sitting by designation.
1.    The BIA properly addressed and denied Arbani’s withholding of removal

claim.1 See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). Arbani did

not testify credibly, so he was unable to establish eligibility for withholding of

removal. Although only one inconsistency is necessary for an adverse credibility

finding, the immigration judge (IJ) found Arbani not credible for two different

reasons. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001). Both

reasons go to the heart of the matter, and the IJ’s determinations are supported by

substantial evidence. First, the IJ found that Arbani failed to testify credibly in

order to establish his identity. See Farah, 348 F.3d at 1156. Arbani submitted

multiple documents with different names, including two genuine passports in two

separate names. None of the documents established his identity. Further, the false

passport Arbani used to gain entry into the United States contained a false United

States entry stamp. When confronted with the various inconsistencies in his

identity documents, Arbani was not able to adequately explain them.

      Second, the IJ found Arbani failed to testify credibly with regard to his role

and membership in the Muttihada Quami Movement - Altaf (MQM), which was

the basis of his alleged persecution. When confronted, Arbani was not able to



      1
       Arbani does not challenge the BIA’s conclusion that his asylum application
was barred.

                                           2
provide a reasonable explanation for the inconsistencies between his testimony and

declaration regarding the level of his involvement in the MQM.

2.    The BIA properly addressed and denied CAT relief. See Kamalthas v. INS,

251 F.3d 1279, 1283-84 (9th Cir. 2001). In addition to Arbani’s lack of credibility,

the BIA evaluated Arbani’s claim and concluded that he did not present any

documentary evidence that would suggest he would be subjected to torture if he

returns. The record does not compel a finding that it is more likely than not that he

would be tortured if returned to Pakistan. See Farah, 348 F.3d at 1156-57.

      PETITION DENIED.




                                          3